Order entered November 25, 2019




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-19-01263-CV

                                MARK JORDAN, Appellant

                                             V.

  JP BENT TREE, LP, JP ABERDEEN PARTNERS, LP, JP-2400 LAKESIDE, LP, RE
        CLOSING, LLC, AND JP-LAKESIDE JOINT VENTURE, Appellees

                       On Appeal from the 44th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-19-07168

                                         ORDER
       Before the Court is appellant’s November 22, 2019 unopposed motion for extension of

time to file his brief. We GRANT the motion and ORDER the brief be filed no later than

January 6, 2020. Because this is an accelerated appeal, we caution that further extension

requests will be disfavored.


                                                    /s/   ROBERT D. BURNS, III
                                                          CHIEF JUSTICE